Citation Nr: 0422482	
Decision Date: 08/16/04    Archive Date: 08/20/04

DOCKET NO.  00-20 570A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in No. Little Rock, Arkansas


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for residuals of 
rheumatic fever.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The veteran served on active duty from May to November 1944.

By a decision entered in April 1945, the RO denied the 
veteran's claim for service connection for rheumatic fever.  
The veteran was notified of the RO's determination, and of 
his appellate rights, but he did not initiate an appeal.  As 
a result, the RO's decision became final.  The current appeal 
comes to the Board of Veterans' Appeals (Board) on appeal 
from an August 2000 decision by the RO that declined to 
reopen the veteran's previously denied claim.

This matter was previously before the Board in January 2002 
and June 2003.  On both occasions, it was remanded to the RO 
for additional development.  The case is now presented for 
final appellate consideration.

This appeal has been advanced on the Board's docket pursuant 
to 38 U.S.C.A. § 7107(a)(2) and 38 C.F.R. § 20.900(c).


FINDINGS OF FACT

1.  By a decision entered in April 1945, the RO denied the 
veteran's claim for service connection for rheumatic fever.  
The veteran was notified of the RO's determination, and of 
his appellate rights, but he did not initiate an appeal.

2.  The evidence received since the time of the April 1945 
decision, by itself or in connection with the evidence 
previously assembled, is not so significant that it must be 
considered in order to fairly decide the merits of the 
veteran's claim.




CONCLUSION OF LAW

New and material evidence has not been received to reopen the 
claim for service connection for residuals of rheumatic 
fever.  38 U.S.C.A. §§ 5103, 5103A, 1110, 5108 (West 2002); 
38 C.F.R. §§ 3.159, 3.303 (2003); 38 C.F.R. § 3.156 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Reopening

The veteran maintains he is entitled to service connection 
for residuals of rheumatic fever.  During a hearing held 
before the undersigned in October 2001, he identified his 
current residuals as swelling of the hands.

In general, service connection is warranted where the 
evidence of record establishes that a particular injury or 
disease resulting in disability was incurred in the line of 
duty in the active military service or, if pre-existing such 
service, was aggravated thereby.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303(a) (2003).

As noted above, the matter of the veteran's entitlement to 
service connection for rheumatic fever has been the subject 
of an adverse prior final decision.  See Introduction, supra.  
As a result, service connection for residuals of that 
condition may now be considered on the merits only if new and 
material evidence has been received since the time of the 
prior adjudication.  38 U.S.C.A. § 5108 (West 2002); Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991); Evans v. Brown, 
9 Vet. App. 273 (1996).

The Board must consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Jackson v. Principi, 265 
F.3d 1366 (Fed. Cir. 2001).  If the Board finds that no such 
evidence has been offered, that is where the analysis must 
end, and what the RO may have determined in that regard is 
irrelevant.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. 
Cir. 1996).  Further analysis, beyond consideration of 
whether the evidence received is new and material, is neither 
required nor permitted.  Id. at 1384.  See also Butler v. 
Brown, 9 Vet. App. 167, 171 (1996).

For claims to reopen filed prior to August 29, 2001, evidence 
is considered "new" if it was not of record at the time of 
the last final disallowance of the claim and if it is not 
merely cumulative or redundant of other evidence that was 
then of record.  Duty to Assist, 66 Fed. Reg. 45,620 (Aug. 
29, 2001) (Applicability Dates); 38 C.F.R. § 3.156(a) (2001).  
See also Struck v. Brown, 9 Vet. App. 145, 151 (1996); 
Blackburn v. Brown, 8 Vet. App. 97, 102 (1995); Cox v. Brown, 
5 Vet. App. 95, 98 (1993).  "Material" evidence is evidence 
which bears directly and substantially upon the specific 
matter under consideration, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  See 38 C.F.R. § 3.156(a) 
(2001); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  In 
determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

In the present case, the veteran's service medical records 
show that he was hospitalized during service in 1944 with 
complaints that included sore throat, headache, coughing, 
nausea, vomiting, dizziness, insomnia, nocturia, 
incontinence, enuresis, rapid heart, back ache, and pain in 
his left shoulder, wrists, hips, knees, ankles, and feet.  
During the course of treatment, objective findings were 
recorded that included injected throat, tender cervical lymph 
nodes, fever, slight rash, and swollen ankles and feet.  
Initially, he was given diagnoses of scarlet, and then 
rheumatic, fever.  Subsequently, however, following a period 
of observation and a review of his records, an opinion was 
offered to the effect that he did not have, nor had he ever 
had, rheumatic fever.  Rather, it was concluded that he had a 
"Constitutional Psychopathic State, Emotional Instability".  
It was determined by an Aptitude Board that he was not 
qualified for retention in the service as a result of that 
diagnosis, and he was discharged from the military in 
November 1944.

The veteran filed a claim for VA benefits soon after his 
release from service.  He then had a VA examination in March 
1945.  He complained of nervousness, upset stomach, back 
pain, and migratory pain and swelling in his feet, hands, 
shoulders, and hips.  On objective evaluation, he was 
restless and tearful and had pain and spasm in the vicinity 
of the right shoulder.  There was no cardiovascular disease.  
The final diagnoses were psychoneurosis, mixed type, and 
myositis of the right shoulder group muscles.

Based on a review of the foregoing evidence, the RO entered a 
decision in April 1945, granting service connection for a 
psychoneurosis.  By that same decision, the RO denied service 
connection for rheumatic fever, noting that it had not been 
found on the last examination.  Service connection was also 
denied for myositis of the right shoulder muscles because 
that condition had not been shown in service.  The veteran 
was notified of the RO's determinations, and of his appellate 
rights, but he did not initiate an appeal.

The evidence received since the time of the RO's April 1945 
decision includes two VA Medical Forms 2593 ("Record of 
Hospitalization or Domiciliary Care"), dated in May 1945; 
the reports of VA examinations conducted in March 1948, 
January 1950, January 1953, September 1990, and April 2000; a 
February 1980 report from John L. Gustavus, M.D.P.A.; VA 
treatment records dated from January to March 2000; an 
Explanation of Benefits from the veteran's health care 
insurance provider, dated in April 2000; and a September 2000 
statement from Ed Engelhoven, D.C.  The evidence also 
includes a transcript of the testimony the veteran presented 
at a hearing before the undersigned in October 2001, and 
copies of his military discharge papers.

The Board has reviewed the evidence received since the time 
of the April 1945 decision, together with the other evidence 
of record.  It is the Board's conclusion that much of the 
evidence received since the time of the prior final denial in 
1945 can be considered "new", in the sense that it was not 
of record in 1945 and contains information that was not then 
available.  However, none of this "new" evidence can 
properly be considered "material", because it is not, by 
itself or in connection with the evidence previously 
assembled, "so significant that it must be considered in 
order to fairly decide the merits of the claim".

The VA Medical Forms 2593, dated in May 1945, show that the 
veteran was hospitalized during that month, and that he was 
given a diagnosis of mixed-type psychoneurosis.  The forms 
show that a diagnosis of myositis of the right shoulder was 
not established, however, and there is nothing on the forms 
to suggest that rheumatic fever, or residuals thereof, was 
then identified.

The report of the VA examinations conducted in March 1948 and 
January 1953 show that the veteran complained of difficulties 
with his feet, left shoulder, knees, and/or ankles.  He also 
complained of problems with his heart.  However, the only 
disability that was clinically identified on those two 
occasions was a psychoneurosis.  Indeed, the March 1948 
report shows that an electrocardiogram and examination of the 
cardiovascular system were normal, and that there was no 
rheumatism, "[n]o findings in any joint", and "no 
tenderness of surrounding musculature".  In addition, the 
report from January 1953 shows that cardiovascular structures 
were normal, that the veteran had no joint pathology, and 
that his feet were normal for propulsion.

The VA examinations in January 1950, September 1990, and 
April 2000 were conducted in an effort to assess the severity 
of the veteran's service-connected psychoneurosis, and 
therefore did not involve a full physical examination.  The 
January 1950 report contains a brief reference to the 
veteran's reports of gastrointestinal symptoms and "a 
certain amount of somatic complaints", and the September 
1990 report shows that he reported that he had difficulties 
with swelling in his right hand.  However, neither these 
reports, nor the report of the April 2000 examination, 
contain anything to suggest that the difficulties he 
described could be medically attributed to rheumatic fever in 
service.

The February 1980 report from Dr. Gustavus shows that the 
veteran complained of pain in the vicinity of his left 
shoulder and back at that time.  However, Dr. Gustavus' sole 
diagnosis was bursitis of the left shoulder, and he did not 
offer any opinion as to the origin of that condition.

The VA treatment records from 2000 show that the veteran 
reported a history of chronic joint pain and muscle aches 
since service, due to rheumatic fever.  However, the records 
do not contain any competent evidence to show that he 
currently has a clinically identifiable malady or condition 
of the joints or muscles, to include any disability of the 
hands.  See also Sanchez-Benitez v. West, 13 Vet. App. 282 
(1999), appeal dismissed in part, and vacated and remanded in 
part sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 
(Fed. Cir. 2001) (a symptom, such as pain, alone, without a 
diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability for which 
service connection may be granted.).  Nor do the records 
establish that any other of the veteran's currently noted 
difficulties-to include benign prostatic hypertrophy, 
hearing loss, B12 deficiency, cataracts, intention tremor, 
and/or elevation of TSH (thyroid stimulating hormone)-can be 
medically attributed to rheumatic fever in service.

In his September 2000 statement, Dr. Engelhoven - a 
chiropractor -- stated that "[t]he history of this patient 
reveals that [his right shoulder] pain began when he 
developed rheumatic fever as a young man."  The Board does 
not find this piece of evidence to be probative.  First, 
there is nothing in Dr. Engelhoven's statement to suggest 
that he reviewed the veteran's service medical records, or 
any other records from the period when the veteran was a 
"young man".  Thus, it appears that his statement is 
nothing more than a bare transcription of lay history as 
provided by the veteran.  See, e.g., LeShore v. Brown, 8 Vet. 
App. 406, 409 (1995) ("[e]vidence which is simply 
information recorded by a medical examiner, unenhanced by any 
additional medical comment, does not constitute 'competent 
medical evidence'").  The statement is also too vague to be 
meaningful.  It suggests that the veteran has right shoulder 
pain that occurred coincident with the onset of rheumatic 
fever, but does not indicate whether there is a medical 
relationship between the two conditions.  Further, as with 
the VA treatment records, described above, the statement from 
Dr. Engelhoven indicates only that the veteran has had pain 
in his right shoulder, and does not establish the he has a 
current, clinically identifiable malady or condition of that 
joint.  Finally, although Dr. Engelhoven refer to the 
veteran's history of rheumatic fever as "a young man", he 
does not refer to this having occurred during the veteran's 
brief period of active military service.

As for the April 2000 Explanation of Benefits, it reflects 
nothing more than the fact that the veteran was treated at VA 
in January 2000 and by Dr. Engelhoven in February 2000.  The 
military discharge papers he has submitted reflect nothing 
more than the fact that he was found not "physically 
qualified" for re-enlistment.  And while the veteran offered 
testimony at the October 2001 hearing to the effect that the 
he suffers from swelling of his hands due to rheumatic fever 
in service, the record does not establish that he has the 
medical training necessary to offer competent opinions on 
matters of medical diagnosis or etiology.  See, e.g., 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992) (a lay 
person is not competent to offer evidence that requires 
medical knowledge).

In sum, none of the evidence of presently of record 
competently indicates that the veteran has a current 
diagnosed or clinically identifiable malady or condition (to 
include a disability manifested by swelling of the hands) 
that can be attributed to rheumatic fever in service.  Thus, 
in the Board's view, it cannot be said that the evidence 
received since April 1945 "contribute[s] to a more complete 
picture of the circumstances surrounding the origin of [the] 
veteran's injury or disability", see Hodge, 155 F.3d at 
1363, or that the evidence received since that time, by 
itself or in connection with the evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of his claim.  Absent new 
and material evidence, the application to reopen must be 
denied.

II.  The Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into the law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002)).  The VCAA 
imposes additional obligations on VA in terms of its duty to 
notify and assist claimants.

A.  The Duty to Notify

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2003); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the Court held that a VCAA notice must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide.  The Court also held that VA must request that 
the claimant provide any evidence in his possession that 
pertains to the claim.  Id.  This "fourth element" comes 
from the language of 38 C.F.R. § 3.159(b)(1).

In the present case, the Board finds that VA has informed the 
veteran of the information and evidence not of record that is 
necessary to substantiate his claim.  By virtue of VCAA 
notice letters sent to the veteran in March and October 2003, 
he was specifically informed that new and material evidence 
was needed to reopen his claim.  He was further informed that 
"new and material" evidence was evidence that directly 
related to the specific matter under consideration; that was 
neither cumulative nor redundant; and that either by itself, 
or in connection with evidence previously assembled, was so 
significant that it had to be considered in order to fairly 
decide the merits of his claim.

The Board also finds that VA has informed the veteran about 
the information and evidence that VA would seek to provide, 
versus the information and evidence he was expected to 
furnish.  Specifically, by the VCAA notice letters mailed to 
the veteran in March and October 2003, he was notified that 
VA would be responsible for getting relevant records from 
Federal agencies, and that VA would also make reasonable 
efforts to obtain non-Federal records, such as private 
medical records, employment records, or records from state or 
local government agencies.  He was informed that he needed 
only to tell VA about any additional information or evidence 
that he wanted VA to obtain for him; to provide enough 
information about the records so that VA could request them; 
and to sign a release to give VA the authority to request 
documents on his behalf.  He was also informed that it was 
ultimately his responsibility to provide evidence to support 
his claim.

With regard to the fourth element of notice, the Board notes 
that the March 2003 VCAA notice letter specifically requested 
the veteran to provide VA with "copies of any relevant 
evidence you have in your possession."  Accordingly, this 
element of notice has been satisfied as well.

B.  The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2003).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to his 
claim, whether or not the records are in Federal custody.

In the present case, the Board finds that the duty to assist 
has been fulfilled.  As noted previously, the evidence of 
record includes the veteran's service medical records; two VA 
Medical Forms 2593, dated in May 1945; the reports of 
multiple VA examinations conducted in March 1945, March 1948, 
January 1950, January 1953, September 1990, and April 2000; a 
February 1980 report from John L. Gustavus, M.D.P.A.; VA 
treatment records dated from January to March 2000; an 
Explanation of Benefits from the veteran's health care 
insurance provider, dated in April 2000; and a September 2000 
statement from Ed Engelhoven, D.C.  The veteran has had an 
opportunity to testify in support of his appeal, and he has 
not provided any releases for the procurement of additional, 
non-Federal records.  The Board acknowledges that the veteran 
has identified additional Federal records that he would like 
VA to obtain; namely, records of his VA hospitalization in 
May 1945.  However, the Veteran's Health Administration 
indicated in an August 2002 communication that it has no 
record of that hospitalization.  See 38 C.F.R. § 3.159(c)(2) 
(2003) (VA will end its efforts to obtain records from a 
Federal department or agency when the department or agency 
advises VA that the requested records do not exist or that 
the custodian does not have them).  In addition, while the 
veteran has not been afforded a current examination directed 
to the present claim, an examination is ordinarily not in 
order in the context of a pre-August 29, 2001 claim to reopen 
unless new and material evidence has been received.  See, 
e.g., Duty to Assist, 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(Applicability Dates); Elkins v. West, 12 Vet. App. 209 
(1999).  Therefore, the Board finds that no further action is 
required at this time in order to fulfill the duty to assist.


ORDER

The veteran's application to reopen his claim for service 
connection for residuals of rheumatic fever is denied.



	                        
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



